Matter of Nivek A.S. (Juanita S.) (2017 NY Slip Op 01784)





Matter of Nivek A.S. (Juanita S.)


2017 NY Slip Op 01784


Decided on March 9, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 9, 2017

Sweeny, J.P., Mazzarelli, Moskowitz, Kahn, JJ.


3347

[*1]In re Nivek A. S., and Others, Children Under the Age of Eighteen Years, etc., Juanita S., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the children.

Order of fact-finding, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about January 21, 2015, which, to the extent appealed from as limited by the briefs, determined, after a hearing, that respondent mother had neglected the subject children, unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of the evidence (see Family Ct Act § 1046[b][i]), and the court's credibility determinations are entitled to deference (Matter of Irene O., 38 NY2d 776, 777 [1975]; Matter of Brianna R. [Maribel R.], 115 AD3d 403, 408 [1st Dept 2014]).
The chronic poor hygiene of the children is well documented in the record and demonstrated that the children were at imminent risk of impairment (see Matter of Naqi T. [Marlena S.], 129 AD3d 444, 444-445 [1st Dept 2015]; Matter of Inbunique V., 22 AD3d 412, 413 [1st Dept 2005]). The mother also medically neglected one child's severe eczema, which resulted in a three-day hospitalization (see Matter of Sahairah J. [Rosemarie R.], 135 AD3d 452, 453 [1st Dept 2016]; Matter of Khelia B., 298 AD2d 132, 132 [1st Dept 2002]). In addition, two of the children had excessive absences from school and were excessively tardy, which detrimentally affected their education and contributed to poor grades (see Matter of Jonathan M. [Gilda L.], 139 AD3d 438, 438-439 [1st Dept 2016]). The mother also prohibited one of the children from attending a school-recommended evaluation (see Matter of Kiera R. [Kinyetta R.], 99 AD3d 565, 565 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 9, 2017
CLERK